Citation Nr: 0605395	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-00 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1968.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The Board of Veterans' Appeals (Board) in June 2004 remanded 
the claim for notice in compliance with the Veterans Claims 
Assistance Act.  A review of the claims folder actions 
ordered have been completed to the extent possible.   Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy.  

2.  The claims folder does not contain credible supporting 
evidence that the veteran or his unit was present when a 
serviceman  was injured or killed on the firing range at Camp 
Pendleton between December 1967 and May 1968.  

3.  The diagnoses of PTSD in the claims folder are based on 
unverified stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for service connection for PTSD 
in October 1999, prior to the passage of VCAA.  In June 2004, 
the Board remanded the veteran's claim to ensure the veteran 
was properly notified.  A letter was sent to the veteran by 
VA in June 2004.  It explained VA's duty to assist in 
obtaining evidence, requested that the veteran forward any 
evidence he had to support his claim, informed him of the 
status of his claim, explained what evidence VA was 
responsible for obtaining, and what the evidence must show to 
support his claim.  The veteran responded in February 2005 
that he had no additional evidence to submit.  

In Short Bear v. Nicholson, 19 Vet. App. 341 (2005)(per 
curiam), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that to the extent 
that any notice may have been inadequate with regard to 
timing, the appellant's actual knowledge of what was needed 
to substantiate her claim, prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process.  Consequently, because the appellant 
had actual knowledge of what was required any notice error 
was nonprejudicial.  The veteran has demonstrated based on 
his submission of documents, letters and e-mails that he is 
aware that there must be verification of his claimed 
stressors in service.  

In an effort to assist the veteran the RO contacted the 
Commandant of the Marine Corps to verify the incidents 
described by the veteran.  They responded and stated that 
there was no record of a death in the unit diaries of the 
veteran for that time period.  The RO also contacted Camp 
Pendleton and requested copies of any investigation of the 
incident and was told they only kept records of incidents 
which had been resolved for a period of one year.  They 
referred the RO to the Naval Criminal Investigation Service 
Headquarters.  The RO received a response in August 2002 
which was stamped, "No Record of NCIS Investigation."  The 
Board has concluded the RO has exhausted official resources 
in attempting to verify the veteran's claimed stressors.  

The Board noted the veteran is receiving Social Security 
Disability benefits.  The medical records from the Social 
Security Administration (SSA) have not been requested and are 
not currently in the claims folder.  The Board is aware that 
the regulations require VA obtain records in the custody a 
Federal Department.  38 C.F.R. § 3.159 (c)(2)(2005), See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
regulations also state that VA will refrain or discontinue 
assistance when the evidence obtained indicates there is no 
reasonable possibility that further assistance would 
substantiate the claim.  38 C.F.R. § 3.159 (d) (2005).  The 
veteran's SSA file which would consist primarily of post 
service medical records is not relevant to the issue of 
verification of the veteran's stressors in service.  The 
Court has clearly held that credible supporting evidence that 
the claimed in-service stressor occurred can not be provided 
by a medical opinion based on post-service examination.  
Moreau v. Brown, 9 Vet. App. 98, 99 (1994).  VA's failure to 
obtain the veteran's SSA file is harmless error.  

The Board is unaware of any further avenues for verifying the 
veteran's claimed in-service stressor.  The veteran has 
submitted lay statements, newspaper articles, correspondence 
and e-mails.  The Board has concluded based on the evidence 
obtained that there is no reasonable possibility there any 
further assistance from VA would substantiate the veteran's 
claim.  For the above reasons, the Board has concluded VA may 
refrain from providing any further assistance to the veteran.  
38 C.F.R. § 3.159 (d)(2005).  

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with section 4.125(a) 
of this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of section 3.1(y) of this part and the claimed stressor is 
related to that prisoner-war-experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

VA General Counsel has issued an opinion as to determinations 
of whether or not a veteran was engaged in combat with the 
enemy for the purposes of 38 U.S.C.A. § 1154(b) (West 1991).  
In VAOPGCPREC 12-99 the General Counsel stated the issue must 
be resolved on a case by case basis.  The determination 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  Any evidence which is 
probative of the facts may be used by a veteran to support an 
assertion that the veteran engaged in combat with the enemy.  
As a general rule, evidence of participation in an operation 
or campaign often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.  

Factual Background and Analysis.  The regulations require 
medical evidence of a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link established by medical evidence that the current 
symptoms of PTSD are related to the in-service stressor.  The 
claims folder contains diagnoses of PTSD.  38 C.F.R. § 3.304 
(2005).  The Board reviewed the claims folder to determine if 
there was credible supporting evidence of the claimed in-
service stressors.  

The claims folder includes statements from the appellant 
relating his current symptoms of PTSD to having witnessed 
atrocities while he was in Vietnam; and observing two 
killings on the rifle range at Camp Pendleton.  The Board 
carefully reviewed the claims folder to determine if the 
evidence supported the existence of either of the appellant's 
claimed stressors in-service.  

The evidence required to support the existence of an in-
service stressor varies.  If the veteran engaged in combat VA 
may presume the claimed in-service stressor occurred.  
38 U.S.C.A. § 1154(b)(West 2002).  When the record does not 
reflect conclusive evidence that the claimant engaged in 
combat with the enemy, his assertions standing alone, can not 
provide evidence to establish that the event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  For that reason the Board first reviewed the 
evidence to determine if the veteran was engaged in combat 
with the enemy.  

When a veteran seeks service connection for a disability, the 
RO is required to analyze and evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the veteran served, the 
veteran's military records, and all pertinent medical and lay 
evidence.  

The veteran's service records verify the following facts:  
The veteran was examined at enlistment in October 1967.  No 
psychiatric disorder was noted at entrance.  On his Report of 
Medical History the veteran checked he had knee surgery, a 
meniscectomy of the left knee prior to entering the service.  
A Medical Board Report reveals the veteran was seen initially 
in service in February 1968 at the dispensary at Camp 
Pendleton with complaints of left knee pain.  Physical 
therapy was ordered.  When there was no improvement an April 
1968 Memorandum to the Medical Board recommended the veteran 
be separated from the Marine Corps.  A May 1968 examination 
of the left knee revealed a well healed left medial 
parapatella scar.  The report noted there was no pending 
disciplinary action or evidence that the veteran was under 
investigation.  

The veteran's service personnel records include a Record of 
Service, NAVMC 118.  It indicates the veteran entered the 
service in October 1967.  He received recruit training at San 
Diego.  In December 1967, he was transferred to W Company, 
3rd Battalion, 2d Training, MCB, at Camp Pendleton.  On 
February 24, 1968 the veteran was placed on medical hold and 
transferred to the CasSEC, Headquarters Company of the 3rd 
Battalion, at Camp Pendleton and remained there until his 
discharge in May 1968.  Under the heading for Awards is 
listed the National Defense Service Medal.  

The veteran's DD Form 214 MC indicates he was discharged due 
to physical disability in May 1968.  His decorations were 
listed as National Defense Service Medal and an Expert Badge, 
Rifle.  

In March 1999, after the veteran's claim for service 
connection for his left knee disorder was denied by the RO 
the veteran wrote a letter to the RO.  He wrote, in part, as 
follows:  

Had I known that I would have the 
problems that I had after the military, 
because of the physical abuse and rigors 
of intensive training, I would have 
elected to stay in the corps and left 
them try to fix my knee.  I really don't 
see how anyone can think that the knee 
problem was not aggravated by boot camp 
or ITR training that I went through.  I 
was constantly in the back of the pack 
running and told that I was a whimp and 
if I didn't get it together, I would keep 
everyone back in training.  I went 
through several things in bootcamp that 
were unspeakable.  I had my nose broken 
three times, witnessed two people get 
killed at the rifle range and was put in 
quarantine when meningitis broke out.  
The whole time in the military was very 
traumatic to me.   I now have nightmares 
about it, night sweats and very severe 
anxiety attacks.  

With the letter received by the RO in February 1999 were five 
statements.  The January 1999 statement from his former 
spouse relates to the veteran's knee symptoms.  There are no 
references to her observing any psychiatric symptoms or that 
the veteran related the incident on the rifle range to her.  
She married the veteran in September 1968, but knew him while 
he was in bootcamp.  A statement from J.L.K., dated in 
January 1999 relates only to her observations of the veteran 
when they were children growing up together.  The statement 
from D. O. C. indicates he knew the veteran before and after 
service.  It does not include any references to observing any 
behavior change, only that the veteran was "injured in 
Vietnam."  The statement from D.B., dated in January 1999, 
reveals he worked with the veteran and had known him since 
1981.  He reported the veteran had mood swings and difficulty 
finding happiness and settling into a job.  A. B. was a 
"fellow" Vietnam veteran who had also been dealing with 
PTSD.  He stated he had witnessed the veteran's 
hypervigilance, depression and mood swings.  A letter from L. 
D. C., dated in February 1999, indicates he observed the 
veteran after knee surgery in December 1998.  

The first diagnosis of PTSD appears in a letter to the SSA, 
dated in September 1999.  It indicates the veteran was being 
counseled for an anxiety disorder and PTSD at the VA in 
Fresno.  

In October 1999, the veteran submitted an April 1999 VA 
medical record.  In April 1999, the VA physician recorded 
that the veteran had mentioned an incident at the rifle range 
at Camp Pendleton where a recruit shot an instructor after 
being kicked and that the range master killed the recruit.  
The veteran claimed it had all happened within a few feet of 
him.  The veteran also reported that his combat experiences 
in Vietnam were long distance and that he was never in a fire 
fight, but that the facial expressions of the enemy upset 
him, when he saw them through the scope he was using.  
Diagnoses of a general anxiety disorder and PTSD were noted.  

The veteran submitted the following account of his claimed 
stressor in October 1999.  

During USMC bootcamp/ITR at Camp 
Pendleton I experienced a very traumatic 
event that still haunts me today.  We 
were at the Rifle range shooting from the 
prone position when the (Drill 
Instructor) continued to correct the 
shooting position on the recruit 2 
positions away.  He would do this by 
kicking his arm in.  This continued for 
approximately, 10 minutes when the 
recruit went crazy, rolled over and fired 
4 rounds into the instructor.  They were 
7.65 M14 and the results were 
devastating-there wasn't much left of the 
DI's upper body.  The range master pulled 
his 45 and shot the recruit 6 times in 
the back almost cutting him in half.  We 
were told to stand-down, stay where we 
were until the bodies could be removed.  
This lasted for about an hour and a half.  
Before they removed the bodies we were 
ordered to march and view the bodies and 
told to get used to it-this is your job.  

VA records of outpatient treatment, received in November 1999 
included a December 1998 psychiatric note.  The VA 
psychiatrist recorded that the veteran said he was wounded 
while in Vietnam and had aggravated the injury to his knee 
recently.  He reported he was in the Marine Corps seven 
months and was then shot.  He reported he was on missions to 
Cambodia and Laos where he was a sniper and was wounded.  The 
psychiatrist noted the records said the veteran was a non-
combatant and had a non-service connected pension.  The 
veteran said he was on missions from Pendleton for as short 
as three days to as long as several weeks, going from that 
base to Southeast Asia on covert missions.  The psychiatrist 
placed a question mark after that statement.  In February 
1999, the veteran told the same VA psychiatrist he had 17 
trips to Vietnam, but his records had been sanitized.  He 
again claimed to have been a sniper and that his records had 
been purged.  In August 1999, the VA psychiatrist noted in 
his records that he had discussed with the veteran that his 
DD 214 indicated he was never in Vietnam.  The veteran said 
he was aware of that and that his records had been sanitized 
because he was on covert missions.  In November 1999, the 
veteran again told VA personnel that a "friend" had been 
shot and killed by his sergeant "right next to me."  

A November 1999 letter from the Chief of the Mental Health 
Clinic of the VA Central California Health Care System 
includes his opinion that the veteran's PTSD was the result 
of the incident on the rifle range in service.  Also received 
in November was a letter from a Social Worker who had known 
the veteran for four years.  A November 1999 statement from 
L.L indicates she witnessed the veteran have angry outbursts 
and felt his hostility was based on his past experiences 
while in Vietnam.  

The RO requested verification of the veteran's claimed in-
service stressor from the Commandant of the Marine Corps in 
December 2000.  A reply was received in January 2001.  The 
reply requested additional information including the complete 
unit designation and asked for a copy of his record of duty 
assignment from his service records.  The RO responded in 
January 2001 and asked for verification of a shooting at Camp 
Pendleton during training from November 1967 to February 
1968.  The RO informed the Commandant that the veteran was 
assigned to the Platoon 1093, W. Company, 3rd Battalion, 
Infantry Training Regiment at Camp Pendleton.  They requested 
verification of an incident at the rifle range with a recruit 
and a range master being shot and killed.  The Personnel 
Management Support Branch of the Marine Corps informed the RO 
by letter in July 2001 that searches of the unit diaries of 
Company W, 3rd Battalion, 2nd ITR and Weapons training 
Battalion from November 1966 to February 1968 did not show 
anyone was killed.  

The veteran submitted a letter he received from R.B.R, a 
retired Captain in the U.S.M.C.  The May 2002 letter reveals 
that R.B.R. was the training officer assigned for the Marine 
Corps Base at Camp Pendleton known as the 2nd Infantry 
Training Regiment from November 1967 to June of 1970.  He was 
in charge of over 120 senior NCOs and Staff NCOs and was 
responsible for conducting all weapons training of Marines 
destined for Vietnam.  There were approximately 300 Marines 
on the rolls of each training company.  On any given day, 
there were 30 or so companies on the daily training schedule.  
During that time there were three serious incidents.  One of 
them was on the rifle range.  An accident occurred when a 
trainee on the rifle range was killed by an exploding rifle.  
A bullet had jammed in the barrel which caused the rifle to 
explode when a subsequent round was being fired.  He 
indicated that J. R. W., a retired colonel could confirm his 
account.  R.B.R stated he believed the veteran may have been 
a witness or exposed to one of the three incidents he 
recounted.  

A Report of Contact, dated in December 2001, reveals the RO 
called J.R.W.  J.R.W. stated he did not remember the veteran.  
Furthermore, he stated he had no recollection of any fatality 
on the rifle course.  

In June 2002, the RO received a letter from M. W. a former 
service officer.  He stated it was his opinion the veteran 
was suffering from PTSD and that the veteran had a letter 
from his commanding officer verifying the incident had 
occurred.  

A June 2002 Report of Contact reveals the RO called the Naval 
Criminal Investigation Service at Camp Pendleton.  They 
requested any reports of the incident from 1968.  They were 
informed that those reports of incidents which had been 
resolved were kept for a period of only one year.  They 
instructed the RO to send their request directly to 
Washington.  The claims folder includes a June 2002 letter to 
the Naval Criminal Investigative Service Headquarters in 
Washington, DC.  It requested records of any investigation 
into the death of a trainee or wounded instructor.  Enclosed 
was a copy of the letter from R.B.R. detailing the incident 
and a copy of the veteran's DD Form 214.  A second request 
dated in August 2002 was returned stamped "NO RECORD OF NCIS 
INVESTIGATION."  

A January 2000 letter from the Personnel Management Support 
Branch (MMSB) of the U.S. Marine Corps indicates that a unit 
diary search of the Third Battalion Second ITR for the period 
found no entries regarding an accidental shooting.  

A March 2000 evaluation conducted for the Department of 
Social Services of the State of California pursuant to a 
Social Security Disability claim described the veteran as a 
"Vietnam War veteran".  The veteran told the examiner he 
had nightmares of the Vietnam War.  He had nightmares and 
flashbacks related to the atrocities he had witnessed during 
the Vietnam War.  The veteran also reported that he talked 
only to the manager at his trailer park, who was also a 
"Vietnam Veteran."  

The veteran submitted a sheet of paper with an entry which 
reads as follows: "DAMAGED EQUIPMENT REPORT"- Layout of M-
14 parts that exploded while being fired by a member of 
Advance Combat Training Company 2nd ITR, Cam Pen.  

Based on the evidence, the Board has concluded the appellant 
misrepresented himself as a "Vietnam" veteran to VA 
personnel, his friends and to the private physician who 
examined him for SSA.  The appellant's service personnel 
records demonstrate he served only within the continental 
United States.  He was stationed in San Diego and at Camp 
Pendleton, only.  His awards and decorations do not include 
any that are indicative of participation in combat.  

The appellant's assertions that he was sent on covert 
missions to Vietnam are inconsistent with the service medical 
records which demonstrate the veteran was unable to complete 
recruit training due to his left knee disorder.  Rather than 
being sent overseas the veteran was placed in a unit on 
medical hold until he was separated from the service due to 
his left knee disorder.  Therefore, the appellant's 
assertions that his PTSD is due to observing atrocities in 
Vietnam is without merit.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  The Board has concluded the veteran was not 
engaged in combat with the enemy in service.  Therefore, 
credible supporting evidence is required to establish that 
his claimed stressor occurred.  

In the alternative, the appellant contends he observed a 
Marine recruit shoot and kill their instructor on the rifle 
range at Camp Pendleton.  He also claims that the recruit was 
then shot and killed by the range instructor.  As set out 
above, a review of the official unit records does not 
establish that any deaths occurred on the rifle range at Camp 
Pendleton during the time period when the appellant was 
stationed there.  The evidence does not establish that the 
appellant or his unit observed or were involved in such an 
incident.  

The appellant submitted a statement from R.B.R, that he was 
assigned as the Weapons Training Officer at Camp Pendleton 
from November 1967 to June 1970.  The version of events 
recited by the appellant is inconsistent with that of R.B.R.  
R.B.R. recalled an incident of one fatality on the rifle 
range.  A trainee was killed when a rifle exploded.  It was 
an accident and resulted in only one fatality.  The 
appellant's version is that a Marine recruit deliberately 
shot and killed a trainer and then was shot and killed 
himself.  Even if the Board accepts the statement of R.B.R. 
as true, he did not claim the accident on the rifle range 
occurred during the time frame the appellant was at Camp 
Pendleton.  R.B.B remembered that the accident occurred 
during his own assignment at Camp Pendleton which extended to 
June 1970.  The appellant was separated from the service in 
May 1968.  R.B.R. did not specify the date when the accident 
occurred.  He did not claim to remember the appellant, or 
that he had known the appellant, or that the appellant's unit 
was present when the accident occurred.  He stated the 
veteran "may" have been present.  The MMSB searched the 
unit diaries and did not find a record of anyone killed 
during the period the appellant was stationed at Camp 
Pendleton.  The Board has concluded there is no credible 
evidence that the appellant was present when a fatality 
occurred on the rifle range at Camp Pendleton.  

The Board also noted the appellant submitted statements from 
his VA psychiatrist, a former service officer, and social 
worker.  Credible supporting evidence that the claimed in-
service stressor occurred can not be provided by medical 
opinions based on post-service examinations.  Moreau v. 
Brown, 9 Vet. App. 389, 394-396 (1996).  

None of the lay statements submitted by the veteran are 
relevant to the issue.  None of the appellant's friends or 
family claimed to either remember the accident or that the 
veteran had told them about the accident when he was 
stationed at Camp Pendleton.  

Based on the foregoing facts, the Board has concluded the 
evidence does not include credible supporting evidence that 
the veteran or his unit were present when a recruit was 
either killed or injured on the rifle range at Camp 
Pendleton.  Therefore, diagnoses of PTSD in the claims folder 
are based on an unverified stressor.  38 C.F.R. § 3.304(f).  
The preponderance of the evidence is against the claim for 
service connection for PTSD.  


ORDER

Service connection for PTSD is denied.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


